Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation " the first and second pluralities of coils " in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what first and second plurality of coils is being referred to. It could be the shielding coils, primary gradient coils, or both.
	Claims 22-27 are rejected for depending on claim 21.

Claim 24 recites the limitation "the structure" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the term “the 

The term "approximately” in claim 26 is a relative term which renders the claim indefinite.  The term " approximately " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what thickness values are covered when “approximately 5 mm” is disclosed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gebhardt (US 2009/0299170).

Regarding claim 21, Gebhardt teaches a gradient coil assembly for a horizontal open magnetic resonance imaging system (MRI), the open MRI having a longitudinal axis and a first magnet and a second magnet separated by a gap [Fig. 2, see magnets 110 and 111 are separated by a gap. See also rest of reference.], the gradient coil assembly comprising: 
	a first plurality of shielding coils located between the first magnet and the longitudinal axis [Fig. 2, shield coils 126. See also rest of figures. ¶0044 wherein the shield coils are used to shield the x- , y-, z-directions and therefore, there are a plurality of coils with shield coils 126. See also rest of reference.]; 
	a second plurality of shielding coils located between the second magnet and the longitudinal axis  [Fig. 2, shield coils 127. See also rest of figures. ¶0044 wherein the shield coils are used to shield the x- , y-, z-directions and therefore, there are a plurality of coils with shield coils 127. See also rest of reference.]; 
	a first plurality of primary gradient coils located between the first plurality of shielding coils and the longitudinal axis [Fig. 2, gradient coils 124. See also rest of figures. ¶0044 wherein the gradient coils are used to provide gradients in  the x-, y-, z-directions and therefore, there are a plurality of coils with gradient coils 124. See also rest of reference.]; 
	a second plurality of primary gradient coils located between the second plurality of shielding coils and the longitudinal axis [Fig. 2, gradient coils 125. See also rest of figures. ¶0044 wherein the gradient coils are used to provide gradients in  the x-, y-, z-directions and therefore, there are a plurality of coils with gradient coils 125. See also rest of reference.]; and 
	a supporting structure containing the first and second plurality of shield coils and the first and second plurality of primary gradient coils [Fig. 2-4, see support structure 301. See also rest of reference.], 
	wherein the supporting structure includes a portion traversing the gap for facilitating alignment of the first and second pluralities of coils [Fig. 2-4, see support structure 301, includes a portion traversing the gap 309 and also the support section 331 and below processing units 339 and another support structure below detectors 337. See also rest of reference.].

Regarding claim 22, Gebhardt further teaches wherein the gradient coil assembly is of a singular construction [Fig. 4, wherein the gradient coil assembly 301 is made of a singular construction. See also rest of reference.].

Regarding claim 23, Gebhardt further teaches wherein the portion of the supporting structure traversing the gap is a portion of a continuous former [Fig. 4, wherein the vacuum duct 309 is part of the continuous former that makes vacuums 301a-b. See also rest of reference.].

Regarding claim 24, Gebhardt further teaches wherein the portion of the supporting structure traversing the gap has a radiation attenuation value that is uniform across the structure [Fig. 4, wherein the portions traversing the gap include the same components with the same thickness throughout, therefore the radiation attenuation values will be uniform throughout the portion traversing the gaps. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previous cited Gebhardt, in view of Feenan (US 6,940,281).

Regarding claim 25, Gebhardt teaches the limitations of claim 21, which this claim depends from.
Fig. 2-4, see support structure 301, includes a portion traversing the gap 309 and also the support section 331 and below processing units 339 and another support structure below detectors 337. See also rest of reference.].
	However, Gebhardt is silent in teaching an epoxy-fiberglass or epoxy-carbon fiber structure.
	Feenan, which is also in the field of MRI, teaches an epoxy-fiberglass or epoxy-carbon fiber structure [Col. 2, lines 42-47, wherein the gradient tube is made of epoxy and carbon fibers. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Gebhardt and Feenan because Gebhardt teaches a supporting structure which includes supporting gradient coils and Feenan also teaches a gradient coil support structure and that it is known to construct these structures with epoxy and carbon fiber [Feenan - Col. 2, lines 42-47. See also rest of reference.]. Therefore, it would have been obvious to try having the support structure of the gradient support in Gebhardt also be made of epoxy-carbon fiber, similar to Feenan. 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previous cited Gebhardt, in view of Teklemariam (US 2005/0146330).

Regarding claim 26, Gebhardt teaches the limitations of claim 21, which this claim depends from.
Fig. 2-4, see support structure 301, includes a portion traversing the gap 309 and also the support section 331 and below processing units 339 and another support structure below detectors 337. See also rest of reference.].
	However, Gebhardt is silent in teaching a thickness of approximately 5 mm.
	Teklemariam, which is also in the field of MRI, teaches a thickness of approximately 5 mm [¶0044].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Gebhardt and Teklemariam because Gebhardt teaches a supporting structure which includes supporting gradient coils and Teklemariam also teaches a support structure for a gradient coil assembly and teaches that it is known to have the thickness of the support structure of 5 mm [Teklemariam - ¶0044]. Therefore, it would have been obvious to try having a thickness of the gradient support in Gebhardt also be 5 mm, similar to Teklemariam. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previous cited Gebhardt, in view of previously cited Feenan, and in further view of AZO Materials (“Carbon / Epoxy Composite Materials - Properties - Supplier Data by Goodfellow”).

Regarding claim 27, Gebhardt teaches the limitations of claim 21, which this claim depends from.
Fig. 2-4, see support structure 301, includes a portion traversing the gap 309 and also the support section 331 and below processing units 339 and another support structure below detectors 337. See also rest of reference.].
	However, Gebhardt is silent in teaching a density of less than or equal to 2 g/cm3.
	Feenan, which is also in the field of MRI, teaches an epoxy-fiberglass or epoxy-carbon fiber structure [Col. 2, lines 42-47, wherein the gradient tube is made of epoxy and carbon fibers. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Gebhardt and Feenan because Gebhardt teaches a supporting structure which includes supporting gradient coils and Feenan also teaches a gradient coil support structure and that it is known to construct these structures with epoxy and carbon fiber [Feenan - Col. 2, lines 42-47. See also rest of reference.]. Therefore, it would have been obvious to try having the support structure of the gradient support in Gebhardt also be made of epoxy-carbon fiber, similar to Feenan.
	However, both Gebhardt and Feenan are still silent in teaching a density of less than or equal to 2 g/cm3.
	AZO Materials teaches a density of less than or equal to 2 g/cm3 [Density is 1.6 g/cm3].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Gebhardt and Feenan with the teachings of AZO Materials because Feenan teaches using an epoxy-carbon fiber material to support the gradient 3 [See AZO Materials table]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896